U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A (Amendment No. 1) (Mark One) TQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2007 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to KETNER GLOBAL INVESTMENTS, INC. (Name of small business issuer in its charter) 8711 Primary Standard Industrial Classification Code Number Nevada 20-4130012 (State or other jurisdiction (I.R.S. employer of incorporation or organization) identification number) 1100 North University Avenue, Suite 135, Little Rock Arkansas 72207 (Address of principal executive offices and zip code) 1-800-280-8192 Issuer's telephone number: SEC File Number: 000-52569 Check whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ NoT APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 4,349,340 shares of common stock outstanding as of March 31, 2007. Transitional Small Business Disclosure Format (check one): Yes £ No
